Title: To Benjamin Franklin from John Sargent, 19 June 1760
From: Sargent, John
To: Franklin, Benjamin


          
            Dear Sir
            Thursday 19 June [1760]
          
          I shall be heartily glad to see You at Mayplace on Sunday—or Saturday—and at all Times.
          Alas Quebeck! I little thought that We should have to mingle our Sighs for that, when We met.
          What a Barbarism in a General threatned with a Siege, to go out to fight Those who found[?] themselves strong enough to undertake forceing Him in his Fastness! There never was such Folly!
          Adieu—I will not dwell on these unpleasing Subjects. May We meet in Health! Yours most sincerely
          
            J Sargent
          
        